Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the lines are not uniformly thick and well defined, clean, durable and black (37 CFR 1.84(l)), the lines appear grey and pixelated and have different widths.  Also, Figures 5-7 appear to include a grey shading on the side walls, this should also be avoid and is not necessary for the understanding of the device and solid shading is not permitted (37 CFR 1.84(m)).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 50 (the formed pocket) is not labeled in the drawings, only the partial portions 50-1 and 50-2 are labeled, similarly 40 is not in the drawings only the partial portions 40-1 and 40-2 are labeled.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 14 (see specification objection below), 17-1 and 17-2.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 
Specification
The listing of reference characters at the end of the specification is not a requirement in US practice and it is suggested that the list be deleted, however if Applicant wishes to keep the list the list should be amended to include all of the reference characters used (currently the -1 and -2 characters are missing).  Also, regarding the drawing objection above it is noted that 14 does appear in this list, but not in the detailed description, since the list is not a requirement this does not fulfill the requirement that all reference character appear in the description of the invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 7, 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claim 5 it is unclear if Applicant is claiming an unfinished segment (intermediate product) or the final segment as it would be installed in a bearing.  Claim 5 first states that the segment includes a first end region and a second end region that is “circumferentially spaced” from the first.  In order for the regions to be “circumferentially spaced” the segment would have to be bent into the final ring shape and no longer a strip of stock and cut material.  However the claim then goes on to define a planar region, which would not be possible if the ends are circumferentially spaced, and pre-bent ends both of which would be intermediate configurations prior to the end regions being circumferential spaced.  Claim 5, for the purpose of examination, will be examined as if the first part of the claim is limiting (the ends being circumferential spaced) and the planar and pre-bent regions as part of an intermediate configuration that is not limiting the final structure as the whole segment is later bent to provide the circumferential spacing first claimed.
Regarding claims 7 and 8, it is again unclear if Applicant is now claiming a final product (standalone segment) or an intermediate product (segment connected to sheet material).  Claims 7 and 8 are both stating that the segment includes micro-connection points, however paragraph 0047 states that the micro-connections are “only detached when the respective bearing cage segment is needed” which is suggestive that in the final product the micro-connections have been removed.  Claim 1 is drawn to a standalone segment, a segment no longer in the sheet material, thus the segment has been removed from the sheet material and the micro-connection detached.  Based on 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 repeats all the same recitations of claim 7 from which it depends, it does not introduce any new limitation that would further limit the subject matter of claim 7.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Ichikawa, USP 7,571,706.
Regarding claim 1, Ichikawa discloses a sheet metal bearing cage segment (see column 9, lines 39-41) comprising: a first sheet metal ring section (one of 21 labeled in figure 4); at least one second sheet metal ring section (other 21 labeled in figure 4); a plurality of bridges (22) connecting the first ring section and the at least one second ring section to each other, adjacent pairs of the bridges forming pockets (space holding 13) configured to receive at least one rolling element (13), wherein at least one edge of the first ring section and/or at least one edge of the at least one second ring section and/or of one of the bridges is at least partially formed by laser cutting (this is a product-by-process recitation that does not impart any particular structure and is only disclosed as reducing overall manufacturing cost and steps in the disclosure and is thus not structural limiting, see MPEP 2113, regardless of how the cage is separated from the stock material the final product remains the same, however it is further noted that Ichikawa discloses that the cage can be cut from the rest of the band or plate steel, see Figure 2 showing the process diagram and “cutting”).
Regarding claim 2, Ichikawa discloses that the at least one edge comprises at least a part of an outer contour of the bearing cage segment (the axial ends or edges that are later bent to circumferentially oppose one another are cut to separate the cage from the rest of the strip and are part of the outer contour of the segment just like K (the thicker line indicating the contour around the whole segment) of the instant application 
Regarding claim 3, Ichikawa discloses that the at least one pocket is formed by punching (step 1 in the process is punching the pocket, see figures 2, 3b and 9, however “punching” is also a product by process limitation, see MPEP 2113).
Regarding claim 4, Ichikawa discloses that the at least one edge is a joint edge directed in the circumferential direction and disposed in a region of one of the pockets or in a region of one of the bridges (the edges that are later connected are in a region of a pocket, in other words connect to from a pocket like Figure 1 of the instant application, see figures 3d and 3e in Ichikawa).
Regarding claim 5, as best understood, Ichikawa disclose that the bearing cage segment includes a first end region and a second end region circumferentially spaced from the first end region (the two ends in Figure 3d are circumferentially spaced prior to being attached, just like in the instant application prior to the segment being welded) and a substantially planar region between the first end region and the second end region, wherein the first end region is pre-bent to a radius of curvature of the sheet metal cage without bending the substantially planar region (intermediate product prior to the ends being circumferential spaced and thus not limiting the final product, see rejection under 35 USC 112(b) above).
Regarding claim 6, Ichikawa discloses that at least one of the bridges and/or the first ring section and/or the at least one second ring section includes guide structures for guiding a rolling element, the structures being formed by stamping and/or rolling (the side walls of the pockets form guiding structures and the claim does not structurally 
Regarding claims 7 and 8, as best understood, these claims are defining an intermediate product, the segment still connected to the sheet, as the specification states that the micro-connections are detached when the segment is needed, see rejection under 35 USC 112(b) above.  As these claims are defining an intermediate product this is not further limiting of the final standalone segment that is being claimed.  The recitation can also be considered features that are part of the process, cage is laser cut leaving the micro-connections holding the change in the sheet, then the cage is later freed from the micro-connections with the micro-connections not present when the cage is removed, see MPEP 2113, and thus not further limiting of the product claimed.  NOTE: micro-connections are commonly used in laser cutting processes for the same purpose disclosed, see attached NPL, these tabs are later broken or removed and all evidence of the tab can be removed by final processing and thus no part of the micro-connection could be present in a final product made via laser cutting.  
Regarding claim 9, Ichikawa discloses a sheet metal cage for a needle roller bearing including at least one bearing cage segment according to claim 1 (the final product is the segment bent and joined to form the cage).
Regarding claim 10, Ichikawa discloses that a joint edge of the at least one bearing cage segment, which joint edge is directed in the circumferential direction, is .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, USP 7,571,706, in view of Horling, DE102009017751.
Regarding claim 11, Ichikawa discloses a method for manufacturing a sheet metal bearing cage segment comprising: providing a metal sheet (providing sheet/band in figure 3a), and cutting at least part of a bearing cage (cutting step in figure 2).
Ichikawa does not disclose that the cutting is a laser cutting process of the cage part within the sheet.
Horling teaches that cage segments (2) can be laser cut into a metal sheet product (3), removed, and then bent and formed into the cage since laser cutting the product prevents high stresses, reduces material waste and is less costly (see paragraphs 0002-0004 of attached translation discussing drawbacks of a pressing and bending process).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the process of Ichikawa and cut the cage segment out of a sheet 
Regarding claim 12, Ichikawa discloses that before the cutting process, punching a plurality of pockets in the metal sheet (the pockets are first formed in Ichikawa and then the segments are cut).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa, USP 7,571,706, in view of Horling, DE102009017751, as applied to claim 12 above, and further in view of LaserJob Inc., Laser Material Processing sheet (attached NPL).
Ichikawa in view of Horling further discloses that the process further includes forming at least one guide surface in the pockets for guiding rolling elements (punching and contouring of the part forms the pockets and the guide surfaces thereof).
Ichikawa in view of Horling does not disclose that the laser cutting process is carried out and includes leaving the bearing cage attached to the metal sheet by at least one micro-connection point, and releasing the bearing cage segment from the metal sheet by breaking the at least one micro-connection point.
LaserJob Inc. further teaches the use of micro tabs (micro connections) in order to keep the laser cut part attached to the sheet material to allow stable post-processing and to prevent inadvertent bending of the part during handling while still 
It would have been obvious to one having ordinary skill in the art at the time of filing to further modify Ichikawa in view of Horling and use micro-connections/tabs to either hold the segments together in the roll sheet of Ichikawa or in the flat stock sheet of Horling, as taught by LaserJob Inc., for the purpose of keeping the parts attached to the stock material for post processing and to allow stable handling of the product until the point that the part is need and the micro-tabs broken to release the part (in other words keep the parts together until needed to prevent damage or loss of an individual piece).  Using the micro-tabs results in a process that includes the steps of leaving the bearing cage attached to the metal sheet by at least one micro-connection point, and releasing the bearing cage segment from the metal sheet by breaking the at least one micro-connection point, as recited by the claims (using micro-tabs is for the purpose of allowing the steps recited to be carried out).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. UPS 6,752,535 also addresses laser cutting of bearing cage parts.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656